            Case 2:19-cr-00106-JAD-DJA Document 70 Filed 12/16/20 Page 1 of 1



1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )
                                         )               Case No.: 2:19-cr-00106-JAD-DJA
5                      Plaintiff,        )
                                         )
6          vs.                           )
                                         )               ORDER
7                                        )
     MANUEL LUNA-SOTO,                   )                      ECF No. 69
8                                        )
                       Defendant.        )
9
     ____________________________________)
10
            Based on the parties' stipulation and good cause appearing, IT IS ORDERED that the
11
     sentencing currently scheduled for December 21, 2020, at the hour of 10:00 a.m., be vacated and
12
     continued to January 25, 2021, at the hour of 10:00 a.m.
13
            DATED this 16th day of December, 2020.
14

15                                                       __________________________________
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
